Citation Nr: 9929957	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a skin disorder, to 
include as an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as an undiagnosed illness.

5.  Entitlement to service connection for blood in the urine, 
to include as an undiagnosed illness.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1990, and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the St. Louis, Missouri, 
Regional Office, and the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a March 1993 decision, inter alia, 
service connection was denied for a seizure disorder.  
Following the veteran's submission of a notice of 
disagreement to that decision, a statement of the case was 
issued in August 1993.  The veteran, however, failed to 
submit a timely substantive appeal, and that decision became 
final.  In October 1994, the veteran attempted to reopen his 
claim for service connection for a seizure disorder, and was 
informed in a November 1994 letter, that the submission of 
new and material evidence would be necessary in order to 
successfully reopen the claim.  

When the veteran filed the current claim in December 1995, he 
indicated that he had developed a seizure disorder as a 
result of his service in the Persian Gulf War.  The St. 
Louis, Missouri, Regional Office construed the claimed 
seizure disorder as part and parcel to the veteran's 
contemporaneous claim of entitlement to service connection 
for post-traumatic stress disorder.  The Board finds that the 
veteran's claim for entitlement to service connection for a 
seizure disorder should be adjudicated on a separate basis in 
the manner set out on the initial page of this remand.  


REMAND

In May 1999, the veteran was afforded a travel Board hearing 
at the RO.  In the course of that hearing, the veteran 
indicated that he had been receiving ongoing treatment, 
including medication, for his various disorders.  This 
treatment has included hospitalization at the Memorial 
Medical Center in Springfield, treatment from Dr. McManus 
through the Southern Illinois University (SIU) Medical 
Center, treatment through the VA, and twice-yearly monitoring 
through the Desert Storm Registry.  

The Board notes that, with the exception of a September 1997 
VA examination report, the most recent medical records of the 
treatment of the veteran are dated in 1996.  The Court has 
held that the duty to assist a veteran in the development of 
his claim involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The Board notes that 
the RO has heretofore been active in the pursuit of all 
relevant evidence identified by the veteran.  Since the 
veteran has provided the location of additional specific 
treatment 

records that he alleges to be relevant, however, the Board 
finds that it is incumbent upon the VA to attempt to obtain 
those records.

Second, the veteran has been diagnosed on recent examinations 
as having post-traumatic stress disorder.  The veteran served 
on active duty in Southwest Asia during the Persian Gulf War 
in 1991 where his principal duty was that of a Military 
Policeman.  It is his contention that he experienced 
stressful events in that capacity during the Persian Gulf War 
that led to his current post-traumatic stress disorder.  

The Board notes that the veteran has provided some detailed 
narratives, both in writing and at his hearing before the 
Board, concerning his experiences in Southwest Asia.  No 
attempt has been made to verify the authenticity of these 
events.  The VA is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the VA required to accept unsubstantiated opinions 
that the alleged post-traumatic stress disorder had its 
origin in service.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  An attempt to obtain verification of the veteran's 
stressful incident must be made.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Finally, it is noted that the veteran was afforded a VA 
examination for skin disorders in October 1996.  Following 
that examination, the examiner indicated an inability to 
diagnose at that time, and recommended a return visit when 
active vesicular lesions are present for a skin biopsy, and 
anticipated that a one month follow-up would be sufficient.  
There is no indication, however, that the veteran was ever 
rescheduled for such an examination.  In light of the medical 
recommendation, the Board believes that a thorough 
examination by an appropriate specialist following the 
appearance of active skin lesions would be consistent with 
the duty to assist a veteran in the proper adjudication of 
this appeal.  


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection for the 
various disabilities at issue.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran.  Regardless, 
the RO should attempt to obtain the 
complete copies of the treatment records 
of Memorial Medical Center in 
Springfield, Dr. McManus, the SIU Medical 
Center, the VA, and the Desert Storm 
Registry.  

2.  The RO should request again from the 
veteran a statement containing as much 
detail as possible regarding the claimed 
stressor or stressors during service.  He 
should be asked again to provide specific 
details of each claimed stressful 
incident during service, such as dates, 
places, detailed descriptions of events, 
duty assignments, and names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be told that the information is 
necessary and crucial to obtain 
supportive evidence of the claimed 
stressful events.

3.  Regardless of the response from the 
veteran, the RO should review the claims 
file, including the Board hearing 
transcript, and compile a list of the 
veteran's claimed stressors, in as much 
detail as possible, and then submit the 
information, along with any needed 
documentation and a copy of the veteran's 
service personnel records, to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield VA 22150-
3197, and request verification of the 
claimed in-service stressors.  Any 
additional sources of confirmation of the 
veteran's claimed stressors should also 
be obtained.  

4.  Following the above, the RO must make 
a specific determination as to whether 
there is credible supporting evidence 
that a claimed in-service stressor or 
stressors actually occurred.  If the RO 
determines that the record establishes 
the existence of an in-service stressor 
or stressors, the RO must specifically 
identify the stressor(s) established by 
the record.  

5.  Thereafter, if the RO determines that 
there is credible supporting evidence 
that an in-service stressor or stressors 
actually occurred, the veteran should be 
accorded another examination by a 
psychiatrist to determine whether he has 
post-traumatic stress disorder as a 
result of a stressor or stressors that 
have been shown to have actually 
occurred.

The RO must specify for the examiner the 
in-service stressor or stressors that it 
determines are established by the record, 
and the examiner should consider only the 
verified stressor(s) for the purpose of 
determining whether the veteran has post-
traumatic stress disorder as a result of 
a stressor in service.  In addition, the 
examiner should address whether the 
stressor(s) determined by the RO to have 
actually occurred was or were sufficient 
to produce post-traumatic stress 
disorder, and whether there is a link 
between the current symptoms and the 
stressor or stressors specified by the RO 
as established by the record.

The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  

6.  The veteran should be afforded a VA 
dermatology examination in order to 
determine the nature, extent and etiology 
of any skin disorder present.  If at all 
practicable, the examination should 
coincide with any episode of active 
lesions of the veteran's skin disability.  
All indicated diagnostic studies should 
be performed including a skin biopsy, and 
the appellant's claims folder should be 
provided for the examiner's review prior 
to the examination.  The examiner should 
be requested to provide an opinion as to 
whether it is likely, as likely as not, 
or unlikely, that any diagnosed or 
undiagnosed skin disorder found is 
related to the veteran's period of 
service.  The examiner is requested to 
provide a complete rationale for any 
opinion expressed.  

7.  After the foregoing has been 
accomplished to the extent possible or to 
the extent necessary, the RO should 
readjudicate the issues on appeal.  If 
the benefit sought is not granted to the 
veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative and 
they should be provided an opportunity to 
respond.  The Supplemental Statement of 
the Case should specifically contain the 
laws and regulations governing the 
reopening of a previously denied claim, 
as it pertains to the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
seizure disorder.  

Thereafter, the claims folder should then be returned to the 
Board for further review, if in order.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



